Exhibit 10.49 The confidential portions of this exhibit have been filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##]. LICENSE AND SUPPLY AGREEMENT This License and Supply Agreement (the “Agreement”) is effective as of December 4, 2008 (“Effective Date”) and is by and between OMP, Inc., a Delaware corporation with principal offices at 310 Golden Shore, Long Beach, California 90802 (“OMP”), and Rohto Pharmaceutical Co., Ltd., a Japanese corporation with principal offices at 1-8-1, Tatsumi-nishi, Ikuno-ku, Osaka 544-8666, Japan (“Rohto”).OMP and Rohto are referred to herein each as a “Party” and collectively as the “Parties”. WITNESSETH: WHEREAS, OMP has developed certain BiMineral Collagen and Elastin enhancing products for cosmeceutical uses; WHEREAS, Rohto desires to be OMP’s exclusive licensee in the Territory for Products in the Channel (as each term is defined in Section 1 hereof), and Rohto desires to assume responsibilities for manufacturing Products for sale in the Channel in the Territory; WHEREAS, OMP desires to grant such exclusive license to Rohto, and to transfer to Rohto Product manufacturing responsibilities in the Territory for the Channel, in accordance with the terms and conditions of this Agreement; and WHEREAS, in connection with such exclusive license, OMP shall supply, and Rohto shall purchase, certain related materials and goods, as set forth herein. NOW, THEREFORE, subject to the terms and conditions of this Agreement, and in consideration of the covenants and agreements hereinafter set forth, as well as other good and valuable consideration, the receipt and sufficiency of which is acknowledged by the
